

117 HR 1084 IH: Brownfields Broad­band Deployment Act
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1084IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Mr. Walberg introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that a project for the deployment or modification of a communications facility entirely within a brownfield site is not subject to requirements to prepare certain environmental or historical preservation reviews.1.Short titleThis Act may be cited as the Brownfields Broad­band Deployment Act.­2.Application of NEPA and NHPA to brown­fields(a)NEPA exemptionA covered project shall not be subject to the requirements of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).(b)National Historic Preservation Act exemptionA covered project shall not be considered an undertaking under section 300320 of title 54, United States Code.(c)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Communications Commission. (2)Communications facilityThe term communications facility includes—(A)any wireless or wireline infrastructure for the transmission of writing, signs, signals, data, images, pictures, or sounds of all kinds;(B)any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, associated with the provision of communications service; and(C)any antenna or apparatus that—(i)is designed for the purpose of emitting radio frequency;(ii)is designed to be operated, or is operating, from a fixed location; and(iii)is added to a tower, building, or other structure.(3)Communications serviceThe term communications service means a service for the transmission of writing, signs, signals, data, images, pictures, or sounds of all kinds.(4)Covered projectThe term covered project means a project—(A)for the deployment or modification of a communications facility that is to be carried out entirely within a brownfield site (as defined in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601)); and(B)for which a permit, license, or approval from the Commission is required or that is otherwise subject to the jurisdiction of the Commission.